UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1578


WALTER F. SMITH,

                Petitioner,

          v.

PINE RIDGE COAL COMPANY; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0457 BLA; 10-BLA-5498)


Submitted:   October 30, 2012                Decided:   November 8, 2012


Before MOTZ, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


S.F. Raymond Smith, DAVID HUFFMAN LAW SERVICES, Parkersburg,
West Virginia, for Petitioner. Mark E. Solomons, Laura Metcoff
Klaus, GREENBERG TRAURIG LLP, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter F. Smith seeks review of the Benefits Review

Board’s   decision    and    order   affirming    the   administrative        law

judge’s denial of black lung benefits pursuant to 30 U.S.C.A.

§§ 901 to 945 (West 2007 & Supp. 2012).                 Our review of the

record    discloses   that    the    Board’s     decision   is    based      upon

substantial    evidence       and    is    without      reversible        error.

Accordingly, we deny the petition for review for the reasons

stated by the Board.        Smith v. Pine Ridge Coal Co., No. 11-0457

BLA (BRB Mar. 23, 2012).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and   argument     would    not   aid    the

decisional process.

                                                            PETITION DENIED




                                      2